         Case 1:20-cv-04691-MKV Document 59 Filed 05/10/21 Page 1 of 2
a



                                                                             Gerard P. Fox, Esq.
                                                                         gfox@gerardfoxlaw.com


May 10, 2021

VIA ECF

Honorable Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007


Re:    Goureau, et al. v. Marcus Lemonis, et al., Case No. 1:20-cv-04691-MKV

       Honorable Judge Vyskocil,

        We represent Plaintiffs in the above captioned matter. As this Court is aware, there was
another proceeding between the parties in the Circuit Court of Cook County, Illinois, styled as ML
Fashion, LLC, et al. v. Goureau, et al., Case No. No. 2020L012546 (the “Illinois Action”). We
write to inform this Court of the Circuit Court’s April 30, 2021 Order on Defendants’ Motion to
Dismiss (the “Order”), filed concurrently herewith as Exhibit 1.

        In the Order, the Circuit Court determined that the Court in Illinois did not have personal
jurisdiction over the defendants in that action, Nicolas Goureau and Stephanie Menkin, who are
the Plaintiffs in this action. Notably, plaintiffs in the Illinois Action, including Defendant ML
Retail, LLC, argued that jurisdiction in Illinois was appropriate under the same supposedly
mandatory venue clauses at issue here. (The Illinois Action complaint is filed concurrently
herewith as Exhibit 2.)

         The Circuit Court rejected those arguments and determined that, “Plaintiffs’ reliance on
the forum-selection clause in the contracts with which Defendants allegedly interfered does not
establish personal jurisdiction, because Defendants are not parties to the contracts.” (Order at ¶
1.a.) The Circuit Court then determine that it did not have personal jurisdiction over Defendants.
(Id. at ¶ 1b-1d.)

       Thank you for your time and attention to this matter.


                                                     Respectfully Submitted,

                                                     /s/ Gerard P. Fox

                                                     Gerard P. Fox (admitted pro hac vice)
                                                     GERARD FOX LAW P.C.

                                                1
       Case 1:20-cv-04691-MKV Document 59 Filed 05/10/21 Page 2 of 2
a




cc:   Owen R. Wolfe, Seyfarth Shaw LLP (via ECF)
      Michael D. Wexler, Seyfarth Shaw LLP (via ECF)
      Jesse M. Coleman, Seyfarth Shaw LLP (via ECF)
      Kevin Green, Seyfarth Shaw LLP (via ECF)
      Jonathan L. Segal, Davis Wright Tremaine LLP (via ECF)
      Maja Lukic, Gerard Fox Law P.C. (via ECF)
      Gerard P. Fox, Gerard Fox Law P.C. (via ECF)




                                           2
